The Opinion of the Court was delivered by Treat, C. J. The question of notice is decisive of this case. The complainant alleges in the bill, that the defendant, William C. Tiffany, in whom the legal estate in the lot is vested, had actual notice of the mistake in the description of the lot in the conveyance to Bissett. This is made the basis of his right to relief as against this, defendant. The charge of notice is explicitly denied in the answer. There is no proof whatever to. sustain the allegation. It is insisted, however, by the counsel for the complainant, that this defendant was not a purchaser for a valuable consideration, and therefore proof of actual notice is unnecessary. It is a conclusive answer to this position to say that the bill does not place the right to relief upon this ground.- A complainant must recover on the case made by his bill. He is not permitted to state one case in the bill, and make out a different one in proof. The allegations and proof must correspond ; the latter must support, and not be inconsistent with, the former. Although a good case may appear in the evidence, yet if it be variant from the one stated in the bill, the bill will be dismissed. The defendant has the right to answer and contest the case on which the complainant claims relief. Harrison v. Nixon, 9 Peters, 483; Boon v. Chiles, 10 do. 177; 1 Smith’s Ch. Pr. 346; Doyle v. Teas, 4 Scam. 202. If the complainant intended to rely on the fact that the defendant was not a purchaser for a valuable consideration, he should have distinctly so- stated and charged in the bill. The defendant could then have shaped his case accordingly. As it is, he was not called on to explain and controvert such an allegation. The decree of the Circuit Court is affirmed with costs. Decree affirmed.